199 F.2d 952
HENSONv.ELLIS.
No. 14148.
United States Court of Appeals Fifth Circuit.
November 18, 1952.

T. H. Henson, Huntsville, Tex., for appellant.
Willis E. Gresham, Asst. Atty. Gen. of Texas, for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
This appeal is from a final order denying a petition for habeas corpus where the detention complained of arises out of process issued by a state court. Under the provisions of Sec. 2253, Title 28 U.S.C., a certificate of probable cause is a judicial prerequisite to its consideration. The appellee moves to dismiss the appeal for want of such certificate.


2
It appearing to the judges of this court, upon an examination of the record, that the district judge rightly denied the petition, that there exists no probable cause for appeal, and that this court should decline to issue such a certificate, the motion is granted, and the appeal is dismissed for want of jurisdiction. Cf. Harris v. Ellis, 5 Cir., 194 F.2d 604, and Seymour v. Ellis, 5 Cir., 196 F.2d 495.